DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 01/04/2021 has been entered.  Claims 6, 21-31, and 33-49 have been cancelled.  Claims 1-5, 7-20, and 32 are pending in this Office action.
Claim Objections
Claims 1, 3-5, 9, 18, and 32 are objected to because of the following informalities:  
Regarding claim 1, line 16, the term “a frequency sub-band and beam pairing” should be --the frequency sub-band and beam pairing--.
Regarding claim 3, line 2, the term “plural frequency and sub-band pairings” should be –the plural frequency sub-band and beam pairings-- as set forth in line 3, lines 5-6, lines 7-8.
Regarding claim 4, line 2, the term “plural frequency and sub-band pairings” should be –the plural frequency sub-band and beam pairings--.
Regarding claim 5, lines 1-2, the term “the given standard determination value” should be --the given standard deviation value--.
Regarding claim 9, line 6, the term “a signal” should be --the signal-- as referred to each of the plurality of signals (see claim 1, lines 4-5).
Regarding claim 18, line 16, the term “a frequency sub-band and beam pairing” should be --the frequency sub-band and beam pairing--.

Regarding claim 19, line 2, the term “plural frequency and sub-band pairings” should be --the plural frequency sub-band and beam pairings-- as set forth in lines 3-4, line 5, lines 7-8.
Regarding claim 20, line 2, the term “plural frequency and sub-band pairings” should be --the plural frequency sub-band and beam pairings--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-5, 7-20, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 12-13 the term “determining whether or not to adjust the periodicity” is unclear.  Indeed, a link between such determining and the correlation or not of the plural pair sub-bands appears to be missing (see Fig. 13, block SS1102 or claim 10).  Otherwise, the claim clearly encompass any different alternatives to adjust the periodicity even those which are not related with plural frequency sub-band and beam pairings; line 19, the term “the time interval” lacks antecedent basis. 
Regarding claim 8, line 4, the term “the reporting process” lacks antecedent basis.
Regarding claim 11, line 3, the term “the variation” lacks antecedent basis.

Regarding claim 14, lines 7-8, the term “the received reports” lacks antecedent basis.
Regarding claim 18, line 13, the term “determining whether or not to adjust the periodicity” is unclear.  Indeed, a link between such determining and the correlation or not of the plural pair sub-bands appears to be missing (see Fig. 13, block SS1102 or claim 10).  Otherwise, the claim clearly encompass any different alternatives to adjust the periodicity even those which are not related with plural frequency sub-band and beam pairings; line 19, the term “the time interval” lacks antecedent basis. 
Regarding claim 32, line 13, the term “determining whether or not to adjust the periodicity” is unclear.  Indeed, a link between such determining and the correlation or not of the plural pair sub-bands appears to be missing (see Fig. 13, block SS1102 or claim 10).  Otherwise, the claim clearly encompass any different alternatives to adjust the periodicity even those which are not related with plural frequency sub-band and beam pairings; line 19, the term “the time interval” lacks antecedent basis.
Claims 2-5, 7, 9-10, 13, 15-17, and 19-20 are rejected by virtue of their dependency.
Allowable Subject Matter
Claims 1, 18, and 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5, 7-17, 19-20, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JOHN WILSON et al (2018/0269950) disclose RLM monitoring using signaled dynamic parameter.  ½
Pan et al (US 2020/0059290) disclose a group-based beam management.
Lopez et al (US 2013/0300604) disclose an active antenna controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
August 5, 2021